Case 0:19-cv-61731-KMM Document 40 Entered on FLSD Docket 08/31/2020 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-cv-61731-MOORE/HUNT

  MARIA O. ESTEVEZ,

         Plaintiff,

  v.

  MSC CRUISES, S.A.,

        Defendant.
  ________________________________________/

                  JOINT MOTION TO ATTEND MEDIATION VIRTUALLY

         Pursuant to the Federal Rules of Civil Procedure and this Court’s Order of Referral to

  Mediation (ECF No. 19), Plaintiff Maria O. Estevez and Defendant MSC Cruises, S.A., file this

  Joint Motion to Attend Mediation Virtually and in support state as follows:

         1.      This matter involves a cruise line passenger who alleges she suffered personal

  injury while aboard the MSC Seaside. On November 12, 2019, the Court entered its Order of

  Referral to Mediation (ECF No. 19). Local Rule 16.2 (e) requires “all parties and required claims

  professionals (e.g., insurance adjusters) shall be physically present at the mediation conference…”

         2.      In keeping with the Court’s Order, the parties agreed upon Michael P. Essington,

  Esq., 1221 Brickell Avenue Suite 2400, Miami, Florida 33131 to mediate this case and have

  scheduled mediation on September 3, 2020, at 2:00 pm.

         3.      In light of the unique circumstances due to the Covid-19 pandemic and out of an

  abundance of caution, the Parties respectfully request this Court enter an Order allowing the Parties

  and their respective counsel to attend the scheduled mediation virtually via video conference or

  telephonically. Mediator Michael P. Essington is capable of conducting mediations via video
Case 0:19-cv-61731-KMM Document 40 Entered on FLSD Docket 08/31/2020 Page 2 of 4



  conference and telephonically.

         4.      In Administrative Order 2020-24 Third Order Concerning Jury Trials and Other

  Proceedings, Chief District Judge K. Michael Moore ordered that “Judges are strongly encouraged

  to conduct court proceedings by telephone or video conferencing where practicable.”

         5.      The Parties remain committed to engaging in good-faith mediation while striving

  to protect the health and safety of all persons involved.

         6.      A proposed Order is attached for the Court’s convenience.

         WHEREFORE, Plaintiff Maria O. Estevez and Defendant MSC Cruises, S.A., respectfully

  request the Court grant this request and allow the Parties to attend the September 3, 2020 Mediation

  virtually via video conference or telephonically.

  Dated: August 31, 2020
         Miami, Florida

                 CERTIFICATE OF GOOD FAITH UNDER LOCAL RULE 7.1

         Pursuant to Southern District of Florida, Local Rule 7.1, the parties confirm they are in

  agreement with the relief sought herein.

                                        Respectfully submitted,

                                        MALTZMAN & PARTNERS, P.A.

                                        By:           /s/ Rafaela P. Castells
                                                          Jeffrey B. Maltzman, Esq.
                                                          Florida Bar No. 48860
                                                          jeffreym@maltzmanpartners.com
                                                          Steve Holman, Esq.
                                                          Florida Bar No. 547840
                                                          steveh@maltzmanpartners.com
                                                          Rafaela P. Castells, Esq.
                                                          Florida Bar No. 98468
                                                          rafaelac@maltzmanpartners.com
                                                          55 Miracle Mile, Suite 300
                                                          Coral Gables, FL 33134
                                                          Tel: 305-779-5665

                                                      2
Case 0:19-cv-61731-KMM Document 40 Entered on FLSD Docket 08/31/2020 Page 3 of 4



                                                       Fax: 305-779-5664
                                                       Attorneys for Defendant

                                                       and

                                                 GERSON & SCHWARTZ, P.A.

                                           By:          /s/ David Markel, Esq.
                                                        David Markel, Esq.
                                                        dmarkel@gslawusa.com
                                                        1980 Coral Way
                                                        Miami, FL 33145
                                                        Phone: 727-399-2222
                                                        Fax: 727-399-2202
                                                        Attorneys for Plaintiff



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

  Court via CM/ECF on this 31st day of August, 2020. I also certify that the foregoing was served

  on all counsel or parties of record on the attached Service List either via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

  or parties who are not authorized to receive electronic Notices of Filing.


                                                       By: /s/ Rafaela P. Castells_
                                                          Rafaela P. Castells, Esq.
                                                          Florida Bar No. 98468


                                       SERVICE LIST
                                  CASE NO.: 19-cv-61731-KMM

   Nicholas I. Gerson, Esq.                              Jeffrey B. Maltzman, Esq.
   ngerson@gslawusa.com                                  jeffreym@maltzmanpartners.com
   ybella@gslawusa.com                                   Steve Holman, Esq.
   Philip M. Gerson, Esq.                                steveh@maltzmanpartners.com
   person@gslawusa.com                                   Rafaela P. Castells, Esq.
   Edward S. Schwartz, Esq.                              rafaelac@maltzmanpartners.com
   eschwartz@gslawusa.com                                MALTZMAN & PARTNERS, P.A.

                                                   3
Case 0:19-cv-61731-KMM Document 40 Entered on FLSD Docket 08/31/2020 Page 4 of 4



   David Markel, Esq.                       55 Miracle Mile, Suite 300
   dmarkel@gslawusa.com                     Coral Gables, FL 33134
   GERSON & SCHWARTZ, P.A.                  Phone: 305-779-5665
   1980 Coral Way                           Fax: 305-779-5664
   Miami, FL 33145                          Attorneys for Defendant
   Phone: 305-371-6000
   Fax: 305-371-5749
   Attorneys for Plaintiff




                                       4
